UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment Number 2) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 1, 2014 InterCloud Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 000-32037 65-0963722 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1030 Broad Street Suite 102 Shrewsbury, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 973-630-5960 331 Newman Spring Road Building 1, Suite 102 Red Bank, NJ 07701 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨¨¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨¨¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨¨¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 2.01.Completion of Acquisition or Disposition of Assets. On January 1, 2014, InterCloud Systems, Inc. (the “Company”)finalized the terms of the stock purchase agreement to acquireall of the outstandingcapital stockof Integration Partners-NY Corporation, a New Jersey corporation (“IPC”), pursuant to the Stock Purchase Agreement, dated as of December 12, 2013 and amended as of January 1, 2014 among the Company, Barton C. Graf, Jr., David C. Nahabedian and Frank Jadevaia. The Company is filing this Amendment No.2 on Form 8-K to the Original Report in order to provide the financial statementsof IPC and the pro forma informationrequired by Item 9.01 of Form 8-K with respect to the acquisition of IPC. All other information set forth in the Original Report remains unchanged. Item 9.01.Financial Statements and Exhibits (a) Financial statements of business acquired The audited financial statements of IPC, including IPC's audited balance sheetsas of December 31, 2013 and 2012 and statement of operations, statement of changes to stockholder's equity and statement of cash flows for the years ended December 31, 2013 and 2012 and related notes, are filed as Exhibit 99.1 to this report and are incorporated herein by reference. (b) Pro forma financial information The unaudited pro forma combined condensed balance sheet of the Company as of December 31, 2013 and the unaudited pro forma combined condensed statement of operations of the Company for the fiscal year December 31, 2013showing the pro forma effects of the Company's acquisition of IPC, and related notes, are filed as Exhibit 99.2 to this report and are incorporated herein by reference. (d) Exhibits Exhibit No. Description Audited financial statementsof Integration Partners – NY Corporation as of December 31, 2013 and 2012 and for the fiscal years ended December 31, 2013 and 2012. The unaudited pro forma combined condensed balance sheet of the Company as of December 31, 2013 and the unaudited pro forma combined condensed statement of operations of the Company for the year ended December 31, 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 5, 2014 INTERCLOUD SYSTEMS, INC. By: /s/ Mark E. Munro Name: Mark E. Munro Title: Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Audited financial statements of Integration Partners – NY Corporation as of December 31, 2013 and 2012 and for the fiscal years ended December 31, 2013 and 2012. The unaudited pro forma combined condensed balance sheet of the Company as of December 31, 2013 and the unaudited pro forma combined condensed statement of operations of the Company for the year ended December 31, 2013. 4
